         Case 1:19-cv-11452-MKV Document 38 Filed 01/25/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                                                            USDC SDNY
                           SOUTHERN DISTRICT OF NEW YORK
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
SECURITIES AND EXCHANGE COMMISSION,
                                                                            DOC #:
                                                                            DATE FILED: 1/25/2021
                              Plaintiff,

                      v.                                             No. 1:19-cv-11452-MKV

SUNEET SINGAL,
FIRST CAPITAL REAL ESTATE TRUST INC.,
FIRST CAPITAL REAL ESTATE ADVISORS, LP,
and FIRST CAPITAL REAL ESTATE
INVESTMENTS, LLC,
                     Defendants.



                            ORDER STAYING PROCEEDINGS

         The Court, having considered the parties’ Joint Letter Motion for a Stay, and finding

good cause, HEREBY ORDERS AS FOLLOWS:

         All proceedings in this case shall be stayed for 60 days to March 29, 2021, and if

settlements have not been filed by that date, the parties shall file a status report with the

Court.

IT IS SO ORDERED




Dated: January 25, 2021
       New York, New York
                                             ____________________________________
                                             HON. MARY KAY VYSKOCIL
                                             UNITED STATES DISTRICT JUDGE
